Citation Nr: 1619494	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a vision disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

5.  Entitlement to service connection for hypertension, to include as secondary to peptic ulcer disease.

6.  Entitlement to service connection for a stroke, to include as secondary to hypertension.

7.  Entitlement to service connection for diabetes mellitus, type II (DM).

8.  Entitlement to a disability rating in excess of 10 percent for peptic ulcer disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1981 and March 1984 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington.  The case is currently under the jurisdiction of the VA RO in Honolulu, Hawaii.  The Board remanded the claim in March 2010, September 2011, and April 2013.

In July 2013, the Veteran submitted an NOD with the May 2013 rating decision that granted a 10 percent rating for peptic ulcer disease, denied service connection for a stroke and DM, and confirmed and continued prior denials for bilateral hearing loss, bad eyes, bilateral knee disabilities, and a back disability.  No statement of the case (SOC) has been issued for these issues, nor is there any other evidence of action being taken on these claim.  As such, they must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues other than service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A chronic hypertension disability is not shown in service or within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed hypertension is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran was provided multiple VA and Veterans Health Administration (VHA) examinations and opinions to address his hypertension claim.  Taken together, the examinations and opinions involved a review of the claims file, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded the claim in March 2010, September 2011, and April 2013 for additional evidentiary development including obtaining new medical opinions and obtaining outstanding treatment records.  The AOJ obtained the outstanding records and addendum opinions, as discussed above.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

VA treatment records show that the Veteran has been diagnosed with hypertension.  The first elements of the Shedden and Wallin analysis have been met.

A review of the Veteran's service treatment records does not reveal any diagnoses of chronic hypertension.  Rather, over the course of the Veteran's 20 year history of active service, he was seen twice in July 1986 for elevated blood pressure, which was treated with medications.  The Board accepts this as evidence of an inservice event to meet the second element of Shedden.  Additionally, the Veteran is service-connected for peptic ulcer disease, meeting the second element of Wallin.  

However, despite the current diagnosis and in-service complaint elevated blood pressure readings and/or service-connected disability, the totality of the evidence fails to establish a medical nexus to support a grant of service connection on a direct or secondary basis.

As noted above, the Veteran has been afforded several VA and VHA medical examinations and opinions to determine the etiology of his hypertension.  

The Veteran was first examined in April 2010.  He gave a history of being diagnosed in 1986, while in service, with new onset hypertension associated with post-Streptococcal glomerular nephritis.  However, while he was given blood pressure medication while hospitalized, he was not sent home with any such medications.  He then had several normal blood pressures in service following this episode.  The examiner noted that he was diagnosed with hypertension around 2006 and treated with medication.  He diagnosed the Veteran with current hypertension, but noted that it was separate from his temporary hypertension in 1986.  However, as he did not have the exact date of onset of the chronic hypertension diagnosis, he was unable to determine whether it was related to service.

The Veteran was next examined in February 2013.  The examiner noted the first notation of chronic hypertension in 2006 and the Veteran's report that he had a diagnosis of hypertension while in service, but failed to address the service treatment records regarding the 1986 temporary hypertension/glomerulonephritis episode.  She then concluded that hypertension was not related to service.

The Veteran was then provided a VA opinion in February 2014.  The February 2014 reviewed the entire claims file, noting the temporary inservice hypertension and current diagnosis of hypertension.  He noted that the only inservice elevated blood pressures were in 1986, in conjunction with complaints of bilateral ear pain, headache, nausea, vomiting, reflux of blood and vomitus, and mid-epigastric.  He noted that these symptoms (particular pain) can cause a temporary elevation in blood pressure while ill.  As his blood pressure improved when he recovered from his acute episode, the examiner concluded it was not likely that his current hypertension was related to service.  He further noted that the Veteran was diagnosed at the time of the 1986 complaints with glomerulonephritis, probably post-streptococcal, and that this can cause temporary mild to moderate hypertension.  Again, as this resolved with the resolution of the glomerulonephritis, he was unable to link the Veteran's current hypertension to service.

The Board also obtained two expert medical opinions from VHA in April 2015 and December 2015.  The April 2015 VHA physician noted the 1986 glomerulonephritis with associated elevated blood pressure, as well as the multiple normal inservice blood pressure readings.  He concluded that the Veteran's current hypertension was not related to service as he only had an episode of temporary hypertension in service related to an acute illness, followed by normal blood pressure until August 2004.  The December 2015 VHA physician noted the Veteran's current hypertension diagnosis and service-connected peptic ulcer disease.  He concluded that, while pain from any source, including ulcers, could cause transient increases in blood pressure, peptic ulcer disease was unlikely to permanently worsen blood pressure.  He distinguished these temporary increases with acute pain from an actual aggravation or instigation of hypertension and was, therefore, unable to link the Veteran's hypertension to his service-connected peptic ulcer disease.

The only positive medical evidence consists of a June 2011 statement from I.T. Saleapaga, M.D., who states that a review of the military record shows evidence of treatment for hypertension in service.  He references the two blood pressure readings recorded in July 1986 and his prescription of Minipress.  He concludes by listing his impression as "service connected hypertension."

The Board has weighed the positive findings made by Dr. Saleapaga against the multiple negative nexus opinions.  Notwithstanding the fact that four different examiners have provided negative opinions, the opinion from Dr. Saleapaga is found to carry reduced probative value.  The opinion includes no rationale for its conclusion.  Moreover, and of greater import, the opinion fails to address the fact that the Veteran's elevated blood pressure readings in July 1986 were isolated events and that multiple examinations conducted thereafter showed normal blood pressure.  He also failed to note that the Veteran's use of Minipress was discontinued in service with no recurrence.  He likewise made no reference to time that passed between service discharge and the first post-service diagnosis.  These were all factors that were discussed in the negative opinions.

Consideration has been given to the Veteran's contentions that his hypertension began in service or is related to his service-connected peptic ulcer disease.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of cardiac medicine, particularly in the context of temporary periods of pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms relating to hypertension, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although hypertension is one of the listed chronic diseases, there is no evidence that the Veteran has had consistent hypertension since discharge, nor does he claim such.  Similarly, there is no indication that the Veteran was diagnosed with hypertension within one year of discharge.  Service connection cannot be granted for hypertension on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claim of entitlement to service connection for hypertension must be denied under any theory of entitlement.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a hypertension, to include as secondary to peptic ulcer disease, is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ issued an SOC or taken any action in response to the Veteran's July 2013 NOD with the May 2013 rating decision.  Therefore, the issues of whether new and material evidence has been submitted to reopen claims for service connection for bilateral hearing loss, bad eyes, bilateral knee disabilities, and a low back disability, entitlement to service connection for a stroke and DM, and entitlement to an increased rating for peptic ulcer disease must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the denials of reopening for bilateral hearing loss, bad eyes, bilateral knee disabilities, and a low back disability, service connection for a stroke and DM, and an increased rating for peptic ulcer disease.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, these claims should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


